 

 

UN|TED STATES D|STR|CT COURT

EASTERN DISTR|CT OF CAL|FORN|A F|LED

January 30, 2019

CLERK, US DS\TR\CT COURT

EAsTERN orsTchT
cALlFoRNrA <' /
by

 

 

 

UN|TED STATES OF Al\/lER|CA, No. 2206-Cr-OO164-TLN
P|aintiff,

v.
DETENT|ON ORDER
CHR|STOPHER l\/llCHAEL DEARl\/lAN (Vio|ation of Pretria| Release,

Probation or Supervised Re|ease)
Defendant.

 

 

E After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime while on
re|ease and defendant has not rebutted the presumption that his release wi|| endanger another or
the community or

[:| there is clear and convincing evidence that the defendant has violated another condition of release
and

l:l based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to the safety
of another person or the community or

[:| the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

B‘After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
supervised release) the court finds there is probable cause to believe defendant has violated a condition of
probation or supervised release and the defendant has not met his burden of establishing by clear and

convincing evidence that he wi|| not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

|T lS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney Genera| for confinement in a corrections facility separate, to the extent practicab|e, from persons
awaiting or serving sentences or being held in custody pending appea|. The defendant shall be afforded
reasonable opportunity for private consultation with his counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in which
the defendant is confined shall deliver the defendant to a United States lV|arsha| for purpose of an appearance
in connection with a court proceeding

   
 

DATE: 1/30/2019
e endallJ.Newman

 

